Citation Nr: 1750631	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  09-25 892	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent prior to July 10, 2013, and 60 percent thereafter, for degenerative arthritis of the left knee, status post left total knee replacement.

2. Entitlement to a disability rating in excess of 10 percent since July 10, 2013, for left knee instability associated with degenerative arthritis, status post left total knee replacement.


REPRESENTATION

Veteran represented by:	Chisolm Chisolm and Kilpatrick, Ltd.


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Boston, Massachusetts.


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through counsel that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran through his authorized representative have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


